NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


IRVIN SIMMONS, DOC #S02094,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4216
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Edward Nicholas, Judge.



PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.